DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed February 26, 2021 has been entered. Claims 1-13, 15, 16, 18, 19, and 24-26 remain pending in the application. Claims 21-23 have been cancelled. Applicant's amendments to the claims have overcome the rejections previously set forth in the Final Office Action mailed January 29, 2021.
	
Status of the Claims
	Claims 1-13, 15, 16, 18, 19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 7, 8, 10-13, 15, 16, 18, 19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Durocher et al. (US 2011/0029730) and Armangau et al. (US 8,972,657).
Regarding claim 1, Durocher et al. disclose: 
An apparatus comprising: 
a host device (Fig. 1 Server 10-1) configured to communicate over a network (Fig. 1 Storage Network 14) with a storage system (Fig. 1 Storage System 16) comprising a plurality of storage devices (Fig. 1 Storage Devices 18); 
the host device being further configured to execute one or more processes that generate input-output operations for delivery to the storage system ([0023] In the system of FIG. 1, the servers 10 generate storage commands 58 that are received and processed by the storage controllers 12 and storage system 16); 
the host device (Fig. 1 Server 10-1) comprising: 
a multi-path input-output driver (Fig. 2b Multipathing Driver 44) configured to control delivery of the input-output operations to the storage system over selected ones of a plurality of paths through the network (Fig. 2b To/From Network 14; [0026] The core O/S 40 utilizes a driver 44 which presents the volumes 20 as data storage objects to the core O/S 40 and is responsible for carrying out more detailed operations in response to storage requests 56 (FIGS. 5(a) and 5(b)) generated by the applications 42, including generating specific storage commands that are sent via the storage network 14 to the storage controllers 12 as well as handling the read or write data associated with the storage commands 58. Additionally, the driver 44 also performs the function of path selection as discussed above, i.e., selecting from among the multiple available paths by which the data of the volumes 20 can be obtained. Specifically, the driver 44 selects which storage controller 12 to send each storage command 58 to, as well as the specific path to be utilized, where "path" refers to a pairing of a specific link 24 and a specific link 26); 
wherein the multi-path input-output driver (Fig. 2b Multipathing Driver 44; [0052] FIG. 4 shows a cache-aware multipathing algorithm employed by the multipathing driver 44 of each server 10 that can achieve better performance when used with caching storage controllers 12) is further configured: 
to access for each of one or more of the storage devices ([0052] The method depicted in FIG. 4 is performed on a per-volume basis) a stored mapping between ranges of logical block addresses of the storage device and respective ones of a plurality of cache entities of the storage system (Fig. 1 Storage Controllers 12-1, 12-2, 12-3; [0052] The cache-aware multipathing algorithm persistently associates the chunks 48 of the volume 20 with specific storage controllers 12 (i.e. a stored mapping) and then directs storage commands 58 to the storage controllers 12 accordingly (i.e. by accessing), based on the chunks 48 that are the targets of the commands; [0053] Referring now to FIG. 4, a first step 50 is used to form the persistent association between the chunks 48 and the storage controllers 12... In step 50, the volume is divided into "stripes" that correspond to the chunks 48 used by the cache protocol, and the stripes are assigned to either the storage controllers 12 or to specific paths to the storage controllers 12, where each path is a pairing of a specific link 24 and a specific link 26; see [0052]-[0056]); 
to maintain a plurality of path sets associated with respective ones of the cache entities of the storage system ([0019]-[0020] In the example system depicted in FIG. 1, each server 10 has twelve paths to the storage system 16 as follows: (2 links to network 14)*(2 links to each controller 12)*(3 controllers 12)=12 paths [0020] Accordingly, one of the tasks for each server 10, and specifically for a multipathing driver on each server 10 (described below), is to distribute its storage commands among the different paths); and 
for each of at least a subset of the input-output operations: 
to identify a particular one of the cache entities (Fig. 1 Storage Controllers 12-1, 12-2, 12-3) based at least in part on a logical block address of the input-output operation and the stored mapping (FIG. 4 Steps 52, 54); and 
to select a particular one of the paths for delivery of the input-output operation to the storage system based at least in part on the identified cache entity (Fig. 4 step 54 Send Storage Command to Storage Controller to Which Stripe is Assigned; [0057] a storage request 56 may be a request to read a length of 100 blocks of data starting at block address 000050A216. The multipathing driver 44 calculates the stripe in which the requested data resides, and then issues a storage command 58 to the storage controller 12 to which the stripe is assigned);
wherein selecting a particular one of the paths for delivery of the input- output operation to the storage system based at least in part on the identified cache entity ([0026] the driver 44 selects which storage controller 12 to send each storage command 58 to, as well as the specific path to be utilized, where "path" refers to a pairing of a specific link 24 and a specific link 26 (i.e. path set). Because of this aspect of its functionality, the driver 44 is referred to as a "multipathing driver" herein and shown as such in FIGS. 2(b), 5(a) and 5(b)) comprises: 
identifying from the plurality of path sets at least one path set associated with the identified cache entity ([0026]); and 
selecting the particular path from the identified path set ([0026] selecting from among the multiple available paths by which the data of the volumes 20 can be obtained),
However, Durocher et al. do not appear to explicitly teach while Armangau et al. disclose:
wherein selecting a particular one of the paths for delivery of the input-output operation to the storage system based at least in part on the identified cache entity further comprises performing the selection in accordance with at least one of a load balancing policy and a failover policy that utilizes the identified path set to the exclusion of one or more other ones of the plurality of path sets (Col 5, line 3:  management of storage paths to a mapped logical volume is provided by path management software. Path management software is a host-based software solution that is used to manage paths and, among other things, can detect load imbalances across paths and buses and can identify alternate paths through which to route data. An example of path management software is EMC POWERPATH by EMC Corporation of Hopkinton, Mass. Thus, path management systems hide storage path issues from a user in a storage area network (SAN) or other interconnection mechanism between hosts and arrays by performing a failover and load balancing operations. The failover operation indicates that when an I/O request using a storage path fails, the I/O request is sent using an alternate storage path. The load balancing operation increases bandwidth by sending I/O requests using multiple storage paths in parallel).
Durocher et al. and Armangau et al. are analogous art because Durocher et al. teach cache-aware multipath distribution in data processing systems employing networked storage and Armangau et al. teach managing mapped logical volumes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Durocher et al. and Armangau et al. before him/her, to modify the teachings of Durocher et al. with the teachings of Armangau et al. because selecting the paths for delivery of the input-output operation to the storage system in accordance 
Regarding claim 2, Durocher et al. further disclose: 
The apparatus of claim 1 further comprising one or more additional host devices (Fig. 1 Server 10-2) each configured to communicate over the network (Fig. 1 Storage Network 14) with the storage system (Fig. 1 Storage System 16) and wherein each additional host device comprises ([0025] FIGS. 2(a) and 2(b) present pertinent hardware (HW) and software (SW) aspects respectively of the servers 10) a multi-path input-output driver (Fig. 2b Multipathing Driver 44) configured to control delivery of input- output operations from that host device to the storage system over selected ones of a plurality of paths through the network ([0026]).
Regarding claim 3, Durocher et al. further disclose:
The apparatus of claim 1 wherein the storage devices comprise respective logical storage volumes of the storage system (Fig. 1 Volumes 20).
Regarding claim 4, Durocher et al. further disclose: 
The apparatus of claim 1 wherein the cache entities of the storage system comprise respective components of the storage system (Fig. 1 Storage Controllers 12-1, 12-2, 12-3) that have respective local caches associated therewith ([0021] the storage controllers 12 include respective data caches for caching data read from or written to the storage system 16).
Regarding claim 5, Durocher et al. further disclose: 
The apparatus of claim 1 wherein the cache entities of the storage system comprise respective storage controllers of the storage system with each such storage controller (Fig. 1 Storage Controllers 12-1, 12-2, 12-3) having a different local cache associated therewith ([0021] the storage controllers 12 include respective data caches for caching data read from or written to the storage system 16).
Regarding claim 7, Durocher et al. further disclose: 
The apparatus of claim 1 wherein the mapping is generated at least in part using information obtained from the storage system and characterizing the cache entities of the storage system ([0052] FIG. 4 shows a cache-aware multipathing algorithm employed by the multipathing driver 44 of each server 10 that can achieve better performance when used with caching storage controllers 12, by virtue of incorporating and using information about the cache coherence protocol, making better use of the caching within the storage controllers 12 and thus promoting system efficiency and performance; [0027]- [0043] Chunks 48 are the unit of "ownership" in the cache protocol …The above functional components are provided by the storage controllers 12. For example, the controller 12-1 may be the meta-directory owner for a particular volume 20, which means that it is responsible for maintaining the mapping of chunks 48 of the volume 20 to the chunk owners).
Regarding claim 8, Durocher et al. further disclose: 
The apparatus of claim 7 wherein the information characterizing the cache entities of the storage system for use in generating the mapping comprises one or more of: 
information identifying components of the storage system that have respective local caches associated therewith ([0029] 1) D-Server: [0030] i) One per system [0031] ii) Maps volumes 20 to controllers 12 that export them, and assigns the controllers 12 as meta-directory owners for the volumes (one controller 12 per volume 20)); 
([0035] 3) Chunk Owner: [0036] i) One per chunk 48 [0037] ii) Maps blocks of chunk to current block holders (if any) [0038] iii) Coordinates cache coherency protocol); and 
a chunk size associated with the local caches, the chunk size denoting a particular number of logical block addresses ([0027] In FIG. 3(a) all chunks 48 have the same size and consist of N blocks. In FIG. 3(b) the chunks 48-1, 48-2, etc. have potentially different sizes and consist of N.sub.1, N.sub.2, etc., blocks, respectively, where the Ni may be different values in general. In both FIGS. 3(a) and 3(b) the volume 20 is shown as having M chunks 48. As with the blocks 46, the size of the chunks 48 is held fixed in operation, but may be a configurable parameter).
Regarding claim 10, Durocher et al. further disclose: 
The apparatus of claim 7 wherein the mapping is generated for a given one of the storage devices by: 
determining a size of the storage device in terms of a total number of logical block addresses within that storage device ([0053] see Table; [0055] the overall volume address space is distributed in a balanced interleaved fashion among the stripes); 
separating the total number of logical block addresses of the storage device into a plurality of ranges of logical block addresses ([0053] see Table); and 
assigning different ones of the ranges of logical block addresses to different ones of the cache entities of the storage system ([0053] see Table); 
wherein one or more of the cache entities are each assigned multiple distinct ones of the ranges of logical block addresses ([0055] the number of stripes generally corresponds to the number of storage controllers 12, so the above example presumes that there are four storage controllers 12 in the system); and 
([0053] see Table).
Regarding claim 11, Durocher et al. further disclose: 
The apparatus of claim 10 wherein separating the total number of logical block addresses of the storage device into a plurality of ranges of logical block addresses comprises separating the total number of logical block addresses into the plurality of ranges of logical block addresses ([0053] see Table) using a designated chunk size, the chunk size denoting a particular number of logical block addresses ([0053] The stripes are sub-sets of the data of the volume 20 with a granularity at least the size of a chunk 48. For example, assuming a block size of 64 kB and a chunk size of 256 MB (which corresponds to 4096 blocks per chunk), one striping technique may be as follows (see Table)).
Regarding claim 12, Durocher et al. further disclose: 
The apparatus of claim 1 wherein identifying a particular one of the cache entities (Fig. 1 Storage Controllers 12-1, 12-2, 12-3) based at least in part on a logical block address of the input-output operation and the stored mapping (FIG. 4 Steps 52, 54) comprises: 
determining an initial logical block address and a transfer length for the input- output operation ([0057] a storage request 56 may be a request to read a length of 100 blocks of data starting at block address 000050A216); 
computing a target logical block address based at least in part on the initial logical block address and the transfer length (Fig. 4 step 52 Calculate stripe that is target of storage request; [0057] The multipathing driver 44 calculates the stripe in which the requested data resides; [0061] It will be appreciated that some storage requests 56 may be sufficiently large that they occupy regions of two or more separate stripes. One approach is to break up such large requests into multiple storage commands 58 each directed to the storage controller 12 associated with the corresponding stripe as shown in FIG. 5(a); i.e. a request that occupies two separate stripes will have a second starting logical block address of the second stripe); 
identifying a particular logical block address range that includes the target logical block address (Fig. 4 step 52 Calculate stripe that is target of storage request; [0057] The multipathing driver 44 calculates the stripe in which the requested data resides); and 
utilizing the stored mapping to identify the particular one of the cache entries corresponding to the particular logical block address range (Fig. 4 step 54 Send Storage Command to Storage Controller to Which Stripe is Assigned); 
wherein the target logical block address is different than the initial logical block address ([0053] Table: Block addresses of stripe).
Regarding claim 13, Durocher et al. further disclose: 
The apparatus of claim 12 wherein the target logical block address comprises an approximate midpoint logical block address between the initial logical block address and a final logical block address as indicated by the transfer length ([0061] It will be appreciated that some storage requests 56 may be sufficiently large that they occupy regions of two or more separate stripes. One approach is to break up such large requests into multiple storage commands 58 each directed to the storage controller 12 associated with the corresponding stripe as shown in FIG. 5(a)).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Durocher et al. before him/her, to modify the teachings of Durocher et al. to break a large request up at the midpoint because doing so would enable two transfer lengths of a similar, but smaller, length.
Regarding claim 15, Durocher et al. disclose: 
 A method comprising: 
executing in a host device one or more processes (Fig. 1 Server 10-1; Fig. 2a CPU 28) that generate input-output operations for delivery to a storage system ([0023] In the system of FIG. 1, the servers 10 generate storage commands 58 that are received and processed by the storage controllers 12 and storage system 16) comprising a plurality of storage devices (Fig. 1 Storage Devices 18); 
implementing a multi-path input-output driver in the host device (Fig. 2b Multipathing Driver 44), the multi-path input-output driver controlling delivery of the input-output operations from the host device to the storage system over selected ones of a plurality of paths through the network (Fig. 2b To/From Network 14; [0026] The core O/S 40 utilizes a driver 44 which presents the volumes 20 as data storage objects to the core O/S 40 and is responsible for carrying out more detailed operations in response to storage requests 56 (FIGS. 5(a) and 5(b)) generated by the applications 42, including generating specific storage commands that are sent via the storage network 14 to the storage controllers 12 as well as handling the read or write data associated with the storage commands 58. Additionally, the driver 44 also performs the function of path selection as discussed above, i.e., selecting from among the multiple available paths by which the data of the volumes 20 can be obtained. Specifically, the driver 44 selects which storage controller 12 to send each storage command 58 to, as well as the specific path to be utilized, where "path" refers to a pairing of a specific link 24 and a specific link 26); and 
configuring the multi-path input-output driver to perform steps (Fig. 2b Multipathing Driver 44; [0052] FIG. 4 shows a cache-aware multipathing algorithm employed by the multipathing driver 44 of each server 10 that can achieve better performance when used with caching storage controllers 12) of: 
accessing for each of one or more of the storage devices ([0052] The method depicted in FIG. 4 is performed on a per-volume basis) a stored mapping between ranges of logical block addresses of the storage device and respective ones of a plurality of cache entities of the storage system (Fig. 1 Storage Controllers 12-1, 12-2, 12-3; [0052] The cache-aware multipathing algorithm persistently associates the chunks 48 of the volume 20 with specific storage controllers 12 (i.e. a stored mapping) and then directs storage commands 58 to the storage controllers 12 accordingly (i.e. by accessing), based on the chunks 48 that are the targets of the commands; [0053] Referring now to FIG. 4, a first step 50 is used to form the persistent association between the chunks 48 and the storage controllers 12... In step 50, the volume is divided into "stripes" that correspond to the chunks 48 used by the cache protocol, and the stripes are assigned to either the storage controllers 12 or to specific paths to the storage controllers 12, where each path is a pairing of a specific link 24 and a specific link 26; see [0052]-[0056]);
maintaining a plurality of path sets associated with respective ones of the cache entities of the storage system ([0019]-[0020] In the example system depicted in FIG. 1, each server 10 has twelve paths to the storage system 16 as follows: (2 links to network 14)*(2 links to each controller 12)*(3 controllers 12)=12 paths [0020] Accordingly, one of the tasks for each server 10, and specifically for a multipathing driver on each server 10 (described below), is to distribute its storage commands among the different paths); and 
for each of at least a subset of the input-output operations: 
(Fig. 1 Storage Controllers 12-1, 12-2, 12-3) based at least in part on a logical block address of the input-output operation and the stored mapping (FIG. 4 Steps 52, 54); and 
selecting a particular one of the paths for delivery of the input-output operation to the storage system based at least in part on the identified cache entity (Fig. 4 step 54 Send Storage Command to Storage Controller to Which Stripe is Assigned; [0057] a storage request 56 may be a request to read a length of 100 blocks of data starting at block address 000050A216. The multipathing driver 44 calculates the stripe in which the requested data resides, and then issues a storage command 58 to the storage controller 12 to which the stripe is assigned);
wherein selecting a particular one of the paths for delivery of the input- output operation to the storage system based at least in part on the identified cache entity ([0026] the driver 44 selects which storage controller 12 to send each storage command 58 to, as well as the specific path to be utilized, where "path" refers to a pairing of a specific link 24 and a specific link 26 (i.e. path set). Because of this aspect of its functionality, the driver 44 is referred to as a "multipathing driver" herein and shown as such in FIGS. 2(b), 5(a) and 5(b)) comprises: 
identifying from the plurality of path sets at least one path set associated with the identified cache entity ([0026]); and 
selecting the particular path from the identified path set ([0026] selecting from among the multiple available paths by which the data of the volumes 20 can be obtained); 
However, Durocher et al. do not appear to explicitly teach while Armangau et al. disclose:
 wherein selecting a particular one of the paths for delivery of the input-output operation to the storage system based at least in part on the identified cache entity further comprises  (Col 5, line 3:  management of storage paths to a mapped logical volume is provided by path management software. Path management software is a host-based software solution that is used to manage paths and, among other things, can detect load imbalances across paths and buses and can identify alternate paths through which to route data. An example of path management software is EMC POWERPATH by EMC Corporation of Hopkinton, Mass. Thus, path management systems hide storage path issues from a user in a storage area network (SAN) or other interconnection mechanism between hosts and arrays by performing a failover and load balancing operations. The failover operation indicates that when an I/O request using a storage path fails, the I/O request is sent using an alternate storage path. The load balancing operation increases bandwidth by sending I/O requests using multiple storage paths in parallel).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 16, Durocher et al. further disclose: 
The method of claim 15 wherein identifying a particular one of the cache entities (Fig. 1 Storage Controllers 12-1, 12-2, 12-3) based at least in part on a logical block address of the input-output operation and the stored mapping (FIG. 4 Steps 52, 54) comprises: 
determining an initial logical block address and a transfer length for the input- output operation ([0057] a storage request 56 may be a request to read a length of 100 blocks of data starting at block address 000050A216); 
computing a target logical block address based at least in part on the initial logical block address and the transfer length (Fig. 4 step 52 Calculate stripe that is target of storage request; [0057] The multipathing driver 44 calculates the stripe in which the requested data resides; [0061] It will be appreciated that some storage requests 56 may be sufficiently large that they occupy regions of two or more separate stripes. One approach is to break up such large requests into multiple storage commands 58 each directed to the storage controller 12 associated with the corresponding stripe as shown in FIG. 5(a)); 
identifying a particular logical block address range that includes the target logical block address (Fig. 4 step 52 Calculate stripe that is target of storage request; [0057] The multipathing driver 44 calculates the stripe in which the requested data resides); and 
utilizing the stored mapping to identify the particular one of the cache entries corresponding to the particular logical block address range (Fig. 4 step 54 Send Storage Command to Storage Controller to Which Stripe is Assigned); 
wherein the target logical block address is different than the initial logical block address ([0053] Table: Block addresses of stripe).
Regarding claim 18, Durocher et al. disclose:
A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code ([0025] In operation, programs and data are transferred from the storage 32 into the memory 30, from which the programs are executed and the data is accessed by the CPU 28), when executed by a host device (Fig. 1 Server 10-1) configured to communicate over a network (Fig. 1 Storage Network 14) with a storage system (Fig. 1 Storage System 16) comprising a plurality of storage devices (Fig. 1 Storage Devices 18): 
([0023] In the system of FIG. 1, the servers 10 generate storage commands 58 that are received and processed by the storage controllers 12 and storage system 16); 
to implement a multi-path input-output driver in the host device (Fig. 2b Multipathing Driver 44), the multi-path input-output driver controlling delivery of the input-output operations from the host device to the storage system over selected ones of a plurality of paths through the network (Fig. 2b To/From Network 14; [0026] The core O/S 40 utilizes a driver 44 which presents the volumes 20 as data storage objects to the core O/S 40 and is responsible for carrying out more detailed operations in response to storage requests 56 (FIGS. 5(a) and 5(b)) generated by the applications 42, including generating specific storage commands that are sent via the storage network 14 to the storage controllers 12 as well as handling the read or write data associated with the storage commands 58. Additionally, the driver 44 also performs the function of path selection as discussed above, i.e., selecting from among the multiple available paths by which the data of the volumes 20 can be obtained. Specifically, the driver 44 selects which storage controller 12 to send each storage command 58 to, as well as the specific path to be utilized, where "path" refers to a pairing of a specific link 24 and a specific link 26); and 
to configure the multi-path input-output driver to perform steps (Fig. 2b Multipathing Driver 44; [0052] FIG. 4 shows a cache-aware multipathing algorithm employed by the multipathing driver 44 of each server 10 that can achieve better performance when used with caching storage controllers 12) of: 
accessing for each of one or more of the storage devices ([0052] The method depicted in FIG. 4 is performed on a per-volume basis) a stored mapping between ranges of logical block addresses of the storage device and respective ones of a plurality of cache entities of the storage (Fig. 1 Storage Controllers 12-1, 12-2, 12-3; [0052] The cache-aware multipathing algorithm persistently associates the chunks 48 of the volume 20 with specific storage controllers 12 (i.e. a stored mapping) and then directs storage commands 58 to the storage controllers 12 accordingly (i.e. by accessing), based on the chunks 48 that are the targets of the commands; [0053] Referring now to FIG. 4, a first step 50 is used to form the persistent association between the chunks 48 and the storage controllers 12... In step 50, the volume is divided into "stripes" that correspond to the chunks 48 used by the cache protocol, and the stripes are assigned to either the storage controllers 12 or to specific paths to the storage controllers 12, where each path is a pairing of a specific link 24 and a specific link 26; see [0052]-[0056]);
maintaining a plurality of path sets associated with respective ones of the cache entities of the storage system ([0019]-[0020] In the example system depicted in FIG. 1, each server 10 has twelve paths to the storage system 16 as follows: (2 links to network 14)*(2 links to each controller 12)*(3 controllers 12)=12 paths [0020] Accordingly, one of the tasks for each server 10, and specifically for a multipathing driver on each server 10 (described below), is to distribute its storage commands among the different paths); and 
for each of at least a subset of the input-output operations: 
identifying a particular one of the cache entities (Fig. 1 Storage Controllers 12-1, 12-2, 12-3) based at least in part on a logical block address of the input-output operation and the stored mapping (FIG. 4 Steps 52, 54); and 
selecting a particular one of the paths for delivery of the input-output operation to the storage system based at least in part on the identified cache entity (Fig. 4 step 54 Send Storage Command to Storage Controller to Which Stripe is Assigned; [0057] a storage request 56 may be a request to read a length of 100 blocks of data starting at block address 000050A216. The multipathing driver 44 calculates the stripe in which the requested data resides, and then issues a storage command 58 to the storage controller 12 to which the stripe is assigned);
wherein selecting a particular one of the paths for delivery of the input-output operation to the storage system based at least in part on the identified cache entity ([0026] the driver 44 selects which storage controller 12 to send each storage command 58 to, as well as the specific path to be utilized, where "path" refers to a pairing of a specific link 24 and a specific link 26 (i.e. path set). Because of this aspect of its functionality, the driver 44 is referred to as a "multipathing driver" herein and shown as such in FIGS. 2(b), 5(a) and 5(b)) comprises: 
identifying from the plurality of path sets at least one path set associated with the identified cache entity ([0026]); and 
selecting the particular path from the identified path set ([0026] selecting from among the multiple available paths by which the data of the volumes 20 can be obtained); 
However, Durocher et al. do not appear to explicitly teach while Armangau et al. disclose:
wherein selecting a particular one of the paths for delivery of the input-output operation to the storage system based at least in part on the identified cache entity further comprises performing the selection in accordance with at least one of a load balancing policy and a failover policy that utilizes the identified path set to the exclusion of one or more other ones of the plurality of path sets (Col 5, line 3:  management of storage paths to a mapped logical volume is provided by path management software. Path management software is a host-based software solution that is used to manage paths and, among other things, can detect load imbalances across paths and buses and can identify alternate paths through which to route data. An example of path management software is EMC POWERPATH by EMC Corporation of Hopkinton, Mass. Thus, path management systems hide storage path issues from a user in a storage area network (SAN) or other interconnection mechanism between hosts and arrays by performing a failover and load balancing operations. The failover operation indicates that when an I/O request using a storage path fails, the I/O request is sent using an alternate storage path. The load balancing operation increases bandwidth by sending I/O requests using multiple storage paths in parallel).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 19, Durocher et al. further disclose: 
The computer program product of claim 18 wherein identifying a particular one of the cache entities (Fig. 1 Storage Controllers 12-1, 12-2, 12-3) based at least in part on a logical block address of the input-output operation and the stored mapping (FIG. 4 Steps 52, 54) comprises: 
determining an initial logical block address and a transfer length for the input- output operation ([0057] a storage request 56 may be a request to read a length of 100 blocks of data starting at block address 000050A216); 
computing a target logical block address based at least in part on the initial logical block address and the transfer length (Fig. 4 step 52 Calculate stripe that is target of storage request; [0057] The multipathing driver 44 calculates the stripe in which the requested data resides; [0061] It will be appreciated that some storage requests 56 may be sufficiently large that they occupy regions of two or more separate stripes. One approach is to break up such large requests into multiple storage commands 58 each directed to the storage controller 12 associated with the corresponding stripe as shown in FIG. 5(a)); 
(Fig. 4 step 52 Calculate stripe that is target of storage request; [0057] The multipathing driver 44 calculates the stripe in which the requested data resides); and 
utilizing the stored mapping to identify the particular one of the cache entries corresponding to the particular logical block address range (Fig. 4 step 54 Send Storage Command to Storage Controller to Which Stripe is Assigned); 
wherein the target logical block address is different than the initial logical block address ([0053] Table: Block addresses of stripe).
Regarding claim 24, Durocher et al. further disclose: 
The computer program product of claim 19 wherein the target logical block address comprises an approximate midpoint logical block address between the initial logical block address and a final logical block address as indicated by the transfer length ([0061] It will be appreciated that some storage requests 56 may be sufficiently large that they occupy regions of two or more separate stripes. One approach is to break up such large requests into multiple storage commands 58 each directed to the storage controller 12 associated with the corresponding stripe as shown in FIG. 5(a)).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Durocher et al. before him/her, to modify the teachings of Durocher et al. to break a large request up at the midpoint because doing so would enable two transfer lengths of a similar, but smaller, length.
Regarding claim 25, Durocher et al. further disclose: 
The computer program product of claim 18 wherein the mapping is generated at least in part using information obtained from the storage system and characterizing the cache entities of ([0052] FIG. 4 shows a cache-aware multipathing algorithm employed by the multipathing driver 44 of each server 10 that can achieve better performance when used with caching storage controllers 12, by virtue of incorporating and using information about the cache coherence protocol, making better use of the caching within the storage controllers 12 and thus promoting system efficiency and performance; [0027]- [0043] Chunks 48 are the unit of "ownership" in the cache protocol …The above functional components are provided by the storage controllers 12. For example, the controller 12-1 may be the meta-directory owner for a particular volume 20, which means that it is responsible for maintaining the mapping of chunks 48 of the volume 20 to the chunk owners).
Regarding claim 26, Durocher et al. further disclose: 
The computer program product of claim 25 wherein the information characterizing the cache entities of the storage system for use in generating the mapping comprises one or more of: 
information identifying components of the storage system that have respective local caches associated therewith ([0029] 1) D-Server: [0030] i) One per system [0031] ii) Maps volumes 20 to controllers 12 that export them, and assigns the controllers 12 as meta-directory owners for the volumes (one controller 12 per volume 20)); 
information about the local caches ([0035] 3) Chunk Owner: [0036] i) One per chunk 48 [0037] ii) Maps blocks of chunk to current block holders (if any) [0038] iii) Coordinates cache coherency protocol); and 
a chunk size associated with the local caches, the chunk size denoting a particular number of logical block addresses ([0027] In FIG. 3(a) all chunks 48 have the same size and consist of N blocks. In FIG. 3(b) the chunks 48-1, 48-2, etc. have potentially different sizes and consist of N.sub.1, N.sub.2, etc., blocks, respectively, where the Ni may be different values in general. In both FIGS. 3(a) and 3(b) the volume 20 is shown as having M chunks 48. As with the blocks 46, the size of the chunks 48 is held fixed in operation, but may be a configurable parameter).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Durocher et al. and Armangau et al. as applied to claim 1 above, and further in view of Goggin et al. (Goggin, E., Keron, A., Varoqui, C. and D. Olien, “Linux Multipathing,” in Proceedings of the Linux Symposium, vol. 1, pp.147-167, 2005).
Regarding claim 6, Durocher et al. disclose: 
The apparatus of claim 1 wherein the mapping is generated at least in part by the multi- path input-output driver [0052] FIG. 4 shows a cache-aware multipathing algorithm employed by the multipathing driver 44 of each server 10 that can achieve better performance when used with caching storage controllers 12)…
However, Durocher et al. and Armangau et al. do not appear to explicitly teach while Goggin et al. disclose:
and stored in one or more data structures of a kernel-space portion of an operating system of the host device (page 150:  Configuration information for each mapped device is passed into the kernel within a map or table containing one or more targets or segments; page 151:  pass the mapping table information into the kernel).
Durocher et al., Armangau et al. and Goggin et al. are analogous art because Durocher et al. teach cache-aware multipath distribution in data processing systems employing networked storage; Armangau et al. teach managing mapped logical volumes; and Goggin et al. teach Linux multipathing.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Durocher et al. and Armangau et al. as applied to claim 1 above, and further in view of Tulman (B. Tulman, “In-Band and Out-of-Band Network Management,” 2010, available: http://www.learncomputer.com/in-band-out-of-band-network-management/).
Regarding claim 9, Durocher et al. and Armangau et al. do not appear to explicitly teach while Tulman discloses: 
The apparatus of claim 7 wherein the information characterizing the cache entities of the storage system for use in generating the mapping is obtained by the host device from the storage system utilizing at least one of: 
an in-band communication mechanism in which one or more commands in a designated storage protocol are sent from the host device to the storage system (paragraph 1:  An in-band management involves managing devices through the common protocols such as telnet or SSH, using the network itself as a media. It is a common way that provides identity based access controls for better security); and 
(paragraph 3:  A typical out-of-band solutions is to have an access server, that is connected to a management port of each controlled device. An access server could have a public IP with the access list applied to allow only specific source IP addresses, for example).
Durocher et al., Armangau et al., and Tulman are analogous art because Durocher et al. teach cache-aware multipath distribution in data processing systems employing networked storage; and Armangau et al. teach managing mapped logical volumes; and Tulman network management.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Durocher et al., Armangau et al., and Tulman before him/her, to modify the combined teachings of Durocher et al. and Armangau et al. with the teachings of Tulman because best practice in managing network system is to have both and in-band and an out-of-band system management in place (Tulman, paragraph 1).

Response to Arguments
Applicant’s arguments, filed February 26, 2021, with respect to the rejection of claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Durocher et al. and Armangau et al. based on applicant’s amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACY A WARREN/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        o